DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In reference to claim 7, after “0” and before “%” in each of lines 25-27, 35 and 37 insert           “ mass”, in order to ensure consistency and clarity in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Drillet et al. (US 2013/0029172) (Drillet) in view of Comparative effects of Al-Si and galvannealed coating on the properties of resistance spot welded hot stamping steel joints (Zhou) and Suehiro e al (WO 2002/103073) (Suehiro).
In reference to claims 7 and 3, Drillet teaches coated steels in which a base steel strip is at least partially coated on at last one side with a coating of either aluminum or an aluminum alloy and in which the coating has a defined thickness and is preferably substantially uniform, are conveniently formed into shaped parts after heating by stamping and are conveniently welded ([0014]) (corresponding to a Fe-Al-based plated hot-stamped member). The steel is at least partially coated on at least one side with an aluminum or an aluminum alloy, wherein the coating includes four layer each containing Al, Fe and Si ([0039]; [0049]-[0053]) (corresponding to a Fe-Al-based plated layer located on one surface or both surfaces of a base material).
corresponding to the base material contains, in mass%, C:01% or more and 0.5% or less Si:0.01% or more and 2.00% or less Mn: 0.3% or more and 5.0% or less P: 0.001% or more and 0.100% or less S: 0.0001% or more and 0.100% or less Al: 0.01% or more and 0.50% or less Cr: 0.01% or more and 2.00% or less, B: 0.0002% or more and 0.0100% or less, and a balance comprising Fe and impurities; the base material further contains, in mass%, at least any of Ti: 0.005 to 0.500%). Example 1 further teaches the steel sheet includes 0.005% by weight of nitrogen ([0118]) (corresponding to N: 0.001% or more and 0.010% or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Drillet further teaches the coating on the steel sheet includes, proceeding from steel substrate outwards: an (a) Interdiffusion layer, a (b) Intermediate layer, a (c) Intermetallic layer and a (d) Superficial layer, the total thickness of layers (a) to (d) is greater than 30 micrometers ([0049]-[0053]) (corresponding to the Fe-Al-based plated layer has a thickness of 10 µm or more and 60 µm or less, and formed by four layers of an A layer, a B layer, a C layer and a D layer sequentially from a surface towards the base material).
The (a) Interdiffusion layer has the following composition, by weight: 86-95% Fe, 4-10% Al, 0-5% Si ([0054]) (corresponding to the D layer Al: greater than 0% and less than 20%  Fe: 60 mass% or more and less than 100 mass% Si: greater than 0% and 5 mass% or less). The (b) Intermediate layer and (d) Superficial layer have the following composition, by weight: 39-47% Fe, 53-61% Al, 0-2% Si ([0055]; [0057]) (corresponding the A layer and the C layer: Al: 40 mass% or more and 60 mass% or less Fe: 40 mass% or more and less than 60% Si: greater than 0% and 5 mass% or less). The (c) Intermetallic layer has the following composition, by weight: 62-67% Fe, 30-34% Al, 2-6% Si ([0056]) (corresponding to the B layer: Al: 20 mass% or more and less than 40 mass% Fe: 50 mass% or more and less than 60 mass% Si: over 5 mass% and 15 mass% or less).
Drillet does not explicitly teach (1) the Interdiffusion layer (i.e., D layer) contains Kirkendall voids whose cross-sectional area is 3 µm2 or more and 30 µm2 or less for 10 pieces/6000 µm2 or more and 40 pieces/6000 µm2 or less and (2) each of the Interdiffusion layer (i.e., D layer), the Intermediate layer (i.e., C layer), the Intermetallic layer (i.e., B layer) and the Superficial layer (i.e., A layer) include Mn and Cr, as presently claimed.
With respect to (1), Fig. 1, provided below, teaches voids are present in the (a) Interdiffusion layer. Zhou teaches Al-Si coated hot stamping steels (Abstract). Zhou further teaches that after hot stamping the microstructure of the coating changes, these changes are the result of diffusion and interaction between the steel substrate and the coatings (3.1 Base material and coating characteristics, p. 66).
Zhou further teaches voids known as Kirkendall voids are generated in the microstructure of the Al-Si coated steel, the voids are generated due to the difference in the diffusion coefficient of Fe and Al, causing surplus vacancies to accumulate and form voids at the interface (3.1 Base material and coating characteristics, p. 66). The effect of these voids and cracks are capable of causing mechanical collapse under welding force during RSW and they also create 
While Drillet does not explicitly disclose the cross-sectional area of the voids as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
In light of the motivation of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the cross sectional area of the voids in the Interdiffusion layer of Drillet, including over the presently claimed, in order to ensure the cross-sectional area of the voids does not result in mechanical collapse under welding force during RSW and ensure the voids do not create discontinuities that effect electrical resistance of the material too greatly.
With respect to (2), Suehiro teaches an aluminum plated steel sheet for hot forming, the Fe-Al-system coating contains, in mass, Mn and Cr of more than 0.1% in total on the surface of 
Suehiro further teaches when the amount of Mn and Cr in the aluminum-system plated layer is not less than 0.1%, good after-plating corrosion resistance is obtained (p. 12, lines 20-26; p. 35, lines 18-27).

    PNG
    media_image1.png
    461
    819
    media_image1.png
    Greyscale
In light of the motivation of Suehiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include not less than 0.1% of Mn and Cr in each of the coating layers of Drillet in view of Zhou, in order to provide a coated steel stamped product having good after-plating corrosion resistance, and thereby arriving at the presently claimed invention. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drillet in view of Zhou and Suehiro as applied to claim 7 above, and further in view of Sengoku et al. (US 2020/0032360) (Sengoku).
In reference to claim 2, Drillet in view of Zhou and Suehiro teaches the limitations of claim 7, as discussed above.
Drillet in view of Zhou and Suehiro does not explicitly teach an oxide layer formed by Mg oxide and/or Ca oxide with a thickness of 0.1 µm or more and 3 µm or less at a surface of the layer A layer, as presently claimed.
Sengoku teaches a hot stamped body included a base and a plated layer formed on the surface of the base metal ([0014]). The plated layer includes an oxide layer on the outermost surface having an average thickness of 3.0 µm or less and containing Mg ([0015]; [0021]) (corresponding to an oxide layer formed by Mg oxide with a thickness of 0.1 µm or more and 3 µm or less at a surface of the A layer).
Sengoku further teaches due to the presence of the oxide layer phosphatability is enhanced ([0083]) and further, causing the oxide layer to contain Mg allows corrosion resistance after coating to be enhanced ([0084]).
In light of the motivation of Sengoku, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include an oxide layer on a surface of the Sacrificial layer of Drillet in view of Zhou and Suehiro, containing Mg and having a thickness of 3.0 µm or less, in order to provide enhanced phosphatability and corrosion resistance to the coated steel, and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
In response to amended claim 7 and cancelled claim 1, the previous Claim Objections of record are withdrawn. However, the amendments to claim 7 with respect to “0%” necessitate a new Claim Objection, as discussed above.

In response to amended claim 3, the previous 35 U.S.C. 112(b) rejection of record are withdrawn.

Applicants primarily argue:
“Contents of Mn and Cr in the D layer
The Examiner argues that it would be obvious to those skilled in the art, in view of Suehiro, that each layer of the plating layer of Drillet contains a predetermined amount of Mn and Cr. Applicant disagrees.
Claim 1 of Suehiro states that Mn and Cr are contained in the plating. However, considering the measurement method, it is only specified that Mn and Cr are contained on the ‘surface’, which is defined by Suehiro as being within 5 µm in depth from the surface (see, e.g., page 12, lines 36):
CLAIM 1: ...Fe-Al-system coating containing Mn and Cr of more than 0.1% in total on the surface of the steel sheet...
Page 12 Line 36: ...cross-section in the region within 5 µm in depth from the surface...
In other words, Suehiro only discloses a technology related to corrosion resistance by a configuration and mechanism that are completely different from the configuration of the present application.”
Remarks, p. 12
The examiner respectfully traverses as follows: 
	Applicant’s argument that the lower layers of the coating will not have Mn and Cr is noted. However, the rejection expressly proposed to “include not less than 0.1% of Mn and Cr in each of the coating layers of Drillet in view of Zhou” using the motivation of Suehiro that amounts of Mn and Cr are in the Al-Fe intermetallic compound improves after painting corrosion 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Applicants further argue:
“If, as described in Zhou, voids and cracks affect mechanical collapse, those skilled in the art would usually consider eliminating them as much as possible. In fact, in the present application, it is described that the number density of Kirkendal voids increases as the maximum reaching plate temperature increases and the heating time increases (see, e.g., paragraph [0065]). On the other hand, in Drillet, as described in par. [0047], the heating is performed at a heating temperature of 880 to 940°C for 3 to 13 minutes. Further, in Drillet, as shown in paragraphs [0048] and [0049], and FIG. 7, the heating temperature is lowered and the heating time is shortened. That is, as described in Drillet, those skilled in the art would employ heating times and temperatures that suppress Kirkendal voids.
Remarks, p. 13-14
The examiner respectfully traverses as follows: 
	It is noted that neither Drillet nor Zhou exclude having Kirkendall voids. Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “those skilled in the art would usually consider eliminating them [Kirkendall voids] as much as possible” and “those skilled in the art would employ heating times and temperatures that suppress
Applicants further argue:
“On the other hand, since the present invention aims to prevent plating peeling during hot stamping and improve the corrosion resistance of the molded portion, the presence of Kirkendal voids having a certain size is required. Therefore, the number density of Kirkendal voids existing in the claimed range size (claimed cross-sectional area is 3 µm2 or more and 30 µm2 or less) is controlled, so as to be within the claimed range of 10 pieces/6000 µm2 or more and 40 pieces/6000 µm2 or less. This feature is not taught or suggested by the prior art.
The Examiner's position is based on impermissible hindsight, and is based on the disclosure in the present invention. Even if Drillet and Zhou -which have no suggestion regarding the problem of corrosion resistance of the molded portion- are combined, there is no motivation for a skilled artisan to arrive at the invention of the present application, and/or control the size and number density of Kirkendal voids.”
Remarks, p. 14
The examiner respectfully traverses as follows:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
However, as discussed in the rejection above, absent evidence to the contrary, it is the examiner’s position that the cross sectional area of the Kirkland voids is a variable that achieves a recognized result (i.e., prevent mechanical collapse under welding force during RSW and ensure the voids do not create discontinuities that effect electrical resistance of the material) and the determination of the optimum/workable range of the cross-sectional area is characterized as routine experimentation. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784